DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jul 14, 2022, Aug 16, 2022 and Aug 30, 2022 in response to the Non-Final Office Action mailed on Mar 15, 2022, regarding application number 16/491,832. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-2 and 5-15 is/are currently pending and has/have been examined.
Claim(s) 3-4 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Jul 14, 2022 has been entered. The Supplemental Amendments on Aug 16, 2022 and Aug 30, 2022 has been entered. Applicant’s Remarks filed on Jul 14, 2022 have been considered. Remarks corresponding to the Supplemental Amendments dated Aug 16, 2022 and Aug 30, 2022 have been considered.
Based on the Amendments to the Specification, the Drawings objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, the objections, previously set forth are withdrawn. However, new objections are entered to address the amendments. 
Based on the Amendments to the Claims, and Applicant’s Remarks (on Jul 14, 2022, Aug 16, 2022 and Aug 30, 2022), the 112(a) and 112(b) rejection(s) has/have been withdrawn. However, new rejections are entered to address the amendments.

Information Disclosure Statement
	The information disclosure statement(s) filed Jul 14, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  
Claim 5, line 1, “an intensity signal” should be “the intensity signal” to properly refer back to Claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2 and 5-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation of “an animal” in line 20 is unclear. Throughout the claims, Applicant has claimed “an animal” (i.e. a test animal, the animal to be evaluated) and “an animal of the same species without CYP27A1 deficiency” (i.e. a comparative animal). However, some recitations of “an animal” may be misconstrued to refer to the comparative animal instead of the test animal (e.g. Claim 1, final line: “and identifying the animal…”). The examiner suggests rewriting instances referring to the comparative animal. For example, Claim 1 could recite “a control animal of the same species as the animal but without CYP27A1 deficiency”. For example, Claim 15 could recite “a control animal of the same species as the animal but with cerebrotendinous xanthomatosis (CTX)”. The examiner that a ‘control’ is supported by the specification. 

	Claim(s) 2 and 5-12 are rejected by virtue of dependency on Claim 1.

	Regarding Claim 13, the recitation “a kit for identifying 27-hydroxylase (CYP27A1) deficiency” is unclear. How does the kit identify the deficiency? As written, the kit simply comprises materials and does not identify a deficiency in CYP27A1. Clarification is required. 

	Claim(s) 14-15 are rejected by virtue of dependency on Claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2 and 5-12 is/are rejected under 35 U.S.C. 101, as being directed to a judicial exception without the claim as a whole amounting to significantly more. 

Claim 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical formula or abstract idea without significantly more. The claim(s) recite(s) a method for diagnosing or screening for 27-hydroxylase deficiency comprising a step of determining a ratio and comparing said ratio to a control value, which are steps that can be performed either mentally or via a mathematical relationship. This judicial exception is not integrated into a practical application because the limitations of obtaining an intensity from mass analysis in Claim 1 (step (a)) amount to sampling and data collection steps required for the determination of changes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurement of a bile alcohol glucuronide and a C24- or C27-bile acid, or conjugates thereof, are well-understood, routine and conventional (§MPEP 2106.05) when claimed in a merely generic manner as evidenced by Haas et al (Differential diagnosis in patients with suspected bile acid synthesis defects, World Journal of Gastroenterology, 2012, Vol. 18, Issue 10, pp. 1067-1076, already of record): 
Detection by Mass Analysis of bile acids: “METHODS: Authors describe semiquantitative determination of 16 urinary bile acid metabolites by electrospray ionization-tandem mass spectrometry” (see Haas: Page 1067, right column, Abstract); 
Evaluation for bile acid defects, including 27-hydroxylase deficiency: “RESULTS: …profile of bile acid metabolites was initially suggestive of a bile acid synthesis defect. Three adult patients suffered from cerebrotendinous xanthomatosis.” (see Haas: Page 1067, right column, Abstract); “Sterol 27-hydroxylase deficiency (cerebrotendinous xanthomatosis)”, (see Haas: Page 1070, Table 1); 
Samples: “Urine specimens were collected in our hospital”, (see Hass: Page 1068, right column, ”Patients” section)
Measurement of bile acid glucuronides: “urinary bile acid metabolites (glycine and taurine conjugates, sulfates and glucuronides) were identified with negative electrospray ionisation. Characteristic fragment ions used to determine the bile acid metabolites according to [17-22] are given in Table 1”, (see Haas: Page 1071, left column, final partial paragraph; Table 1; see, specifically, ‘Glucuronide-5β-cholestane-tetrol’); 
Measurement of C27- or C24-bile acid or conjugate thereof: “In patients with cholestatic liver disease analysis of urinary bile acid metabolites showed clearly increased excretion of glycine and taurine conjugates of cholic acid and chenodeoxycholic acid… Table 3”, (see Haas: Page 1072, left column, first full paragraph; Table 3);
Control values: “Figure 2 Precursor ion spectra of urinary bile acid metabolites from patient MD with 3β-hydroxy-Δ5-C27-steroid dehydrogenase deficiency and control.” (see Haas: Page 1073, Figure 2);
Thus, the limitations in the claim, individually and as a whole, do not amount to significantly more than the judicial exception and are thus not patent eligible under 35 U.S.C. 101.

	Dependent Claims 2-12 provide further information about the glucuronides, bile alcohols to be measured, type of mass analysis used and the type of animal from which the sample comes from. The additional information in these claim(s) does/do not include additional elements that integrate the judicial exception into a practical application. 

Response to Arguments
Applicant's Arguments, filed on Jul 14, 2022, towards the previous 101 rejections on Page(s) 10-15 have been fully considered but are not persuasive. 
Applicant’s argues, on Page(s) 10-15 of their Jul 14, 2022 Remarks, the construction of the 101 rejection. Applicant argues that the limitations are meaningful and constitute a combination of steps that are not routine or conventional in the art. 
The examiner respectfully disagrees. 
Regarding the 101 rejection, the examiner notes that they have followed the guidance provided by the Office as per MPEP 2106 and correctly contemplated the following (excerpts from the 101 Rejection previously described and reiterated above):  
Is the claim to a patent eligible category? “The claim(s) recite(s) a method for diagnosing or screening for 27-hydroxylase deficiency comprising a step of determining a ratio and comparing said ratio to a control value, which are steps that can be performed either mentally or via a mathematical relationship.”
Does the claim recite an abstract idea, law of nature or natural phenomenon?  “The claim(s) recite(s) a method for diagnosing or screening for 27-hydroxylase deficiency comprising a step of determining a ratio and comparing said ratio to a control value, which are steps that can be performed either mentally or via a mathematical relationship.”
Does the claim recite additional elements that integrate the judicial exception into a practical application? “This judicial exception is not integrated into a practical application because the limitations of obtaining an intensity from mass analysis in Claim 1 (step (a)) amount to sampling and data collection steps required for the determination of changes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurement of a bile alcohol glucuronide and a C24- or C27-bile acid, or conjugates thereof, are well-understood, routine and conventional (§MPEP 2106.05) when claimed in a merely generic manner as evidenced by Haas et al (Differential diagnosis in patients with suspected bile acid synthesis defects, World Journal of Gastroenterology, 2012, Vol. 18, Issue 10, pp. 1067-1076, already of record)…”
Further, the examiner has found that the limitations are routine, well-understood and conventional as evidenced by the cited reference.  As such, the examiner has concluded that the claim is not eligible under 35 U.S.C 101 as currently written. The rejection is maintained. 
The examiner notes MPEP 2106.04(d) as being of particular relevance to overcoming a 101 rejection. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798